Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to application No. 17465345 filed on 09/02/2021.
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Election/Restrictions
Applicant’s election with traverse of claims 1-4 in the reply filed on 09/21/2022 is acknowledged.
The restriction requirement is withdrawn in view of applicant argument.
Allowable Subject Matter
Claim 4 is allowed.
Claim 4:  The primary reason for the allowance of the claims is the inclusion of the limitation “ first and second rows of contact areas are arranged adjacent to the first and second rows of high side and low side device positions, the contact areas comprising gate drive contact areas for each the plurality of semiconductor switching devices; a plurality of gate drive terminal members, each gate drive terminal member extending from one of the gate drive contact areas for connection to a gate driver board; and a plurality of dynamic performance terminal members extending from the power buses, adjacent each power switching device, for connection to the gate driver board, the dynamic performance terminal members having an arrangement that balances inductances of power commutation loops of each power switching device and provides a low inductance path for high frequency current”, in all of the claims in combination with the remaining features of independent claim 4.
Soyano (US 2009/0096081) teaches a housing comprising a baseplate (Figs. 1-3, element 10) and a cover (Figs. 1-3, element 40), the baseplate defining a footprint of the power module; a power substrate (Figs. 1-3, element 20) in thermal contact with the baseplate, a topology of the power substrate being configured for mounting thereon of a plurality of wide-bandgap semiconductor power switching devices arranged as first and second rows extending along a length of the power substrate, the first row comprising high-side device positions and the second row comprising low-side device positions (Figs. 1-3 disclose multiple power devices, (it would be obvious to mount GaN devices in view of Zeng et al. (US 2013/0214842, paragraph 0090); furthermore, the arrangement of the power devices in a specific configuration would be an obvious choice to one of ordinary skill in the art in view of Mohn et al. (US 2018/0366400) in Fig. 5); the power substrate comprising an arrangement of conductive tracks defining a plurality of power buses, wherein: the power buses extend lengthwise adjacent to said first and second rows of high-side and low-side device positions (Figs. 1-3 of Soyano); a plurality of power terminal members (Figs. 1-3, element 22 of Soyano), each power terminal member extending from one of the power buses on the power substrate to a power terminal (Figs. 1-3 of Soyano).
However, Soyano in view of Zeng et al. and Mohn et al. do not teach or render obvious the above-quoted features recited in independent claim 4.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
            Claim 1 recites the limitation “the power substrate comprising an arrangement of conductive tracks defining ……. a plurality of gate drive contact areas for the plurality of semiconductor switching devices” and “first and second rows of gate drive contact areas are arranged adjacent to the first and second rows of high side and low side device positions”.  The metes and bounds of the claimed limitation can not be determined for the following reasons: It is unclear if “conductive tracks defining ……. a plurality of gate drive contact areas” and “first and second rows of gate drive contact areas” are the same or different elements.
          Claims 2-3 are also rejected under 112(b) as they depend on base claim 1.
          If the language of a claim, considered as a whole in light of the specification and given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection of the claims under 35 U.S.C. 112, second paragraph, is appropriate.  See MPEP 2173.05(a), MPEP 2143.03(I), and MPEP 2173.06.
In light of the aforementioned rejections of the claim(s) under 35 U.S.C. 112, any subsequent rejections under 35 U.S.C. 102 and/or 103 are based on prior art that reads on the interpretation of the claim language of the instant application as best understood by the examiner.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAHED AHMED/
Primary Examiner, Art Unit 2813